Scott, J.,

delivered the opinion of the Court.

This was an action of assumpsit on the common counts, in which the appellant Brown, the plaintiff, submitted to a non-suit, and after failing to have the same set aside, appealed to this Court.
It seems that Gauss, the defendant and appellee, had lost three slaves, who had escaped from his service; with a view to recover them, he entered into contract under seal with Brown. This contract contained many stipulations respecting the compensation of Brown for retaking the slaves. After the execution of the agreement, Brown went in pursuit of the slaves, in various directions, and spent some twenty-five or thirty days in endeavoring to find them. He was unsuccessful. The slaves, it seems, afterwards came to the possession of their master, Gauss, and were sold by him. This action is brought by Brown, to recover the compensation to which, he alleges, he is entitled under the agreement.
The only question in this case is, whether an action of assumpsit will lie for the services rendered by Brown, there being a contract under seal respecting the compensation to which he is entitled. This question has been repeatedly determined by this Court, and it must now be considered as at rest. Clendennen vs. Paulsel, 3d Mo. R. 230; Crump vs. Mead, et al, ibid 231; Garred vs. Macey & Doniphan, 10th Missouri Reports, Judge Story, in the case of the bank of Columbia vs. Patterson’s adm’rs. 7th Cr.299, says: we take it to be incontrovertibly settled, that indebitatus assumpsit will lie to recover the stipulated price due on a special contract not under seal, when the contraot has been completely executed. There is nothing in this case to distinguish it from the others. The sealed contract has merged all others of an inferior nature, and recourse can only be had to it.
The other Judges concurring, the judgment will be affirmed.